Citation Nr: 0532357	
Decision Date: 12/01/05    Archive Date: 12/21/05

DOCKET NO.  03-17 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an increased rating for right knee disability, 
described for rating purposes as status post dislocation with 
patellofemoral syndrome and degenerative joint disease, 
currently rated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active duty service from December 1968 to 
November 1970.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in February 
2003, a statement of the case was issued in April 2003, and a 
substantive appeal was received in June 2003.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

VA examination in October 2001 revealed right knee range of 
motion from zero to 125 degrees with an additional 10 to 15 
degrees loss of range of motion due to pain.  However, 
subsequent private examination in May 2002 noted decreasing 
range of motion of five degrees of extension to 95 degrees of 
flexion limited secondary to pain and subsequent VA clinical 
records show that the veteran was being fitted for a brace.  
Based on the pertinent medical evidence of record, it appears 
that the veteran's right knee disability has significantly 
worsened since the veteran's VA examination in October 2001.  
While a new examination is not required simply because of the 
time which has passed since the last examination, VA's 
General Counsel has indicated that a new examination is 
appropriate when there is evidence of an increase in severity 
since the last examination.  VAOPGCPREC 11-95 (1995). 

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  Appropriate action should be taken to 
obtain copies of all VA treatment records 
from February 2003 to the present from 
the VA medical center in Cheyenne, 
Wyoming, and from April 2003 to the 
present from VA clinic in Fort Collins, 
Colorado. 

2.  The veteran should be scheduled for 
an examination to determine the extent of 
his right knee disability.  The claims 
folder should be made available to the 
examiner for review.  The examiner should 
conduct range of motion testing and, to 
the extent possible, should indicate (in 
degrees) the point at which pain is 
elicited on range of motion testing.  The 
examiner should also offer an opinion as 
to the extent, if any, of additional 
functional loss due to incoordination, 
weakness and fatigue, including during 
flare-ups.  If there is evidence of 
recurrent subluxation or lateral 
instability, the examiner should report 
whether it is slight, moderate or severe.  

3.  After completion of the above, the 
claim should be re-adjudicated to 
determine if an increased rating (to 
include separate ratings) for the 
veteran's right knee disability is 
warranted.  The veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 



of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 

